Title: Circular to the States, 26 March 1780
From: Washington, George
To: 


          
            Sir
            Head Quarters Morris Town March 26th 1780.
          
          Your Excellency will have received I presume before this, a Transcript of an Act of Congress of the 25th of last Month calling on the several

States for specific quantities of provision—Rum & Forage for the Army, and directing the Articles of supplies to be collected & deposited at such places in each of the States, as should be judged most convenient by me. In the case of a defensive war like ours, which depends almost wholly upon the movements & operations of the Enemy, it is difficult if not impracticable, to fix on places of deposit for Stores, which may not be rendered improper by subsequent events & all we can do upon such occasions is, to collect them where it shall appear from a comparative view of circumstances, that they will be probably secure and most likely to facilitate the purposes intended. I have considered the point with respect to the supplies required of Your State and I beg leave to inform Your Excellency, that it appears to me, they should be deposited at the following places—Viz.
          Providence 18,621 Gallons of Rum. As to the beef—the time & place of delivery & the proportion from time to time must of necessity be governed by the occasional requisitions of the Commissary General, which must also be the case with respect to the Salt & it’s ultimate place of deposit: and as to the Hay—the collection of it to depend on those of the Quarter Master General, who will communicate his requisitions from time to time, as the probability of it’s being wanted shall make it necessary. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt st
          
            Go: Washington
          
        